Title: To George Washington from Henry Knox, 24 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir
                  War department July 24th 1794
               
               I have the honor to submit for your information two letters from the frontiers of Georgia one from Lt Colonel Gaither and the other from Constant Freeman both confirmative of the design of the usurpation of the Indian lands.  I have the honor to be with the greatest respect Your obedient Servant
               
                  H. Knox
               
            